Exhibit 99.2 SAFE HARBOR : Some of the information contained in this presentation includes forward looking statements. Such statements are subject to a number of risks and uncertainties which could cause actual results in the future to differ materially and adversely from those described in the forward-looking statements. Investors should consult the Company’s filings with the Securities and Exchange Commission for a description of the various risks and uncertainties which could cause such a difference before deciding whether to invest. Table of Contents Page Financial Statement Data Consolidated and combined statements of operations (unaudited) 1 Consolidated balance sheets (unaudited) 2 Supplemental balance sheet detail 3 Components of minimum rents and other revenue 4 Calculation of funds from operations- including pro-rata share of unconsolidated properties 5 Net operating income growth for comparable properties- including pro-rata share of unconsolidated properties 6 Statements of operations - including proportionate share of unconsolidated properties (unaudited) 7 Balance sheet - including proportionate share of unconsolidated properties (unaudited) 8 Debt Information Summary of debt 9 EBITDA and key balance sheet metrics 10 Key guidance assumptions 11 Operational Data Operating metrics 12 Leasing results 13 Releasing spreads 14 Top 10 tenants 15 Lease expirations 16 Development Activity Capital expenditures 17 Redevelopment projects 18 Other WP Glimcher property information 19-21 Glossary of terms 22 CONSOLIDATED AND COMBINED STATEMENTS OF OPERATIONS WP Glimcher Inc. (Unaudited, dollars in thousands, except per share data) Three Months Ended December 31, Twelve Months Ended December 31, Revenue: Minimum rent (see components on page 4) $ 156,057 $ 120,202 $ 628,505 $ 449,100 Overage rent 5,902 4,366 14,040 9,357 Tenant reimbursements 60,888 49,665 259,720 194,826 Other (see components on page 4) 6,530 3,065 19,391 7,843 Total revenue 229,377 177,298 921,656 661,126 Expenses: Property operating ) Real estate taxes ) Repairs and maintenance ) Advertising and promotion ) Total recoverable expenses ) Depreciation and amortization ) Provision for credit losses ) General and administrative ) Spin-off costs - 1,024 - ) Merger and transaction costs ) Ground rent and other costs ) Impairment loss ) - ) - Total operating expenses ) Operating (Loss) Income ) 53,794 33,741 177,161 Interest expense, net ) Income and other taxes 211 ) ) ) Income (loss) of unconsolidated real estate entities, net 404 127 ) 973 (Loss) gain upon acquisition of controlling interests and on sale of interests in properties ) 10,509 4,162 110,988 Net (loss) income ) 40,851 ) 205,455 Net (loss) income attributable to noncontrolling interests ) 7,216 ) 35,426 Net (loss) income attributable to the Company ) 33,635 ) 170,029 Less: Preferred share dividends ) - ) - Net (loss) income attributable to common shareholders $ ) $ 33,635 $ ) $ 170,029 (Loss) earnings per common share, basic and diluted $ ) $ 0.22 $ ) $ 1.10 SUPPLEMENTAL INFORMATION|1 CONSOLIDATED BALANCE SHEETS WP Glimcher Inc. (Unaudited, dollars in thousands) December 31, December 31, Assets: Investment properties at cost $ $ 5,251,225 Construction in progress 41,440 6,656,200 5,292,665 Less: accumulated depreciation 2,225,750 2,113,929 4,430,450 3,178,736 Cash and cash equivalents 116,253 108,768 Tenant receivables and accrued revenue, net (see components on page 3) 91,603 69,616 Real estate assets held-for-sale 30,000 - Investment in and advances to unconsolidated entities, at equity 488,071 - Deferred costs and other assets (see components on page 3) 323,107 170,883 Total assets $ 5,479,484 $ 3,528,003 Liabilities: Mortgage notes payable $ 1,799,786 $ 1,435,114 Notes payable 249,940 - Unsecured term loans 1,340,000 500,000 Revolving credit facility 278,750 413,750 Accounts payable, accrued expenses, intangibles, and deferred revenues (see components on page 3) 365,604 194,014 Distributions payable 2,992 - Cash distributions and losses in partnerships and joint ventures, at equity 15,399 15,298 Other liabilities 13,508 11,786 Total liabilities 4,065,979 2,569,962 Redeemable noncontrolling interests 6,132 - Equity: Stockholders' equity Series H Cumulative Redeemable Preferred Stock 104,251 - Series I Cumulative Redeemable Preferred Stock 98,325 - Common stock 19 16 Capital in excess of par value 1,225,926 720,921 Accumulated (deficit) earnings ) 68,114 Accumulated other comprehensive income 1,716 - Total stockholders' equity 1,215,994 789,051 Noncontrolling interests 191,379 168,990 Total equity 1,407,373 958,041 Total liabilities, redeemable noncontrolling interests and equity $ 5,479,484 $ 3,528,003 SUPPLEMENTAL INFORMATION|2 SUPPLEMENTAL BALANCE SHEET DETAIL WP Glimcher Inc. (dollars in thousands) Consolidated Balances 12/31/2015 Pro-Rata Balances 12/31/2015 Total Balances 12/31/2015 Consolidated Balances 12/31/2014 Pro-Rata Balances 12/31/2014 Total Balances 12/31/2014 Tenant accounts receivable and accrued revenue, net: Straight-line receivable $ 39,092 $ 1,580 $ 40,672 $ 35,193 $ 126 $ 35,319 Tenant receivable 14,027 2,947 16,974 8,562 15 8,577 Allowance for doubtful accounts, net ) Unbilled receivables and other 42,997 10,932 53,929 29,250 16 29,266 Total $ 91,603 $ 14,832 $ 106,435 $ 69,616 $ 141 $ 69,757 Deferred costs and other assets: Deferred leasing and loan fees, net $ 120,712 $ 14,955 $ 135,667 $ 83,911 $ 133 $ 84,044 In place lease intangibles, net 99,836 36,007 135,843 - Acquired above market lease intangibles, net 47,285 22,042 69,327 17,237 - 17,237 Mortgage and other escrow deposits 38,906 5,223 44,129 22,339 233 22,572 Prepaids, notes receivable and other assets, net 16,368 886 17,254 - Total $ 323,107 $ 79,113 $ 402,220 $ 170,883 $ 366 $ 171,249 Accounts Payable, accrued expenses, intangibles and deferred revenues: Accounts payable and accrued expenses $ 183,292 $ 19,125 $ 202,417 $ 113,799 $ 78 $ 113,877 Below market leases, net 44,158 35,808 - 35,808 Other 4,405 44,407 122 44,529 Total $ 365,604 $ 67,688 $ 433,292 $ 194,014 $ 200 $ 194,214 SUPPLEMENTAL INFORMATION|3 COMPONENTS OF MINIMUM RENTS AND OTHER REVENUE WP Glimcher Inc. (dollars in thousands) Three Months Ended December 31, Twelve Months Ended December 31, Components of Minimum Rents: Base rent $ 136,135 $ 107,041 $ 563,034 $ 410,292 Mark-to-market adjustment 4,213 280 17,862 809 Straight-line rents 753 ) 5,228 300 Temporary tenant rents 14,956 13,045 42,381 37,699 Total Minimum Rents $ 156,057 $ 120,202 $ 628,505 $ 449,100 Components of Other Revenue: Sponsorship and other ancillary property income $ 2,603 $ 1,457 $ 7,149 $ 4,035 Fee income 1,584 392 3,890 392 Lease termination income 1,004 973 4,309 1,551 Other 1,339 243 4,043 1,865 Total Other Revenue $ 6,530 $ 3,065 $ 19,391 $ 7,843 SUPPLEMENTAL INFORMATION|4 CALCULATION OF FUNDS FROM OPERATIONS Including Pro-Rata Share of Unconsolidated Properties WP Glimcher Inc. (dollars in thousands, except per share data) Three Months Ended December 31, Twelve Months Ended December 31, Funds from Operations ("FFO"): Net (loss) income $ ) $ 40,851 $ ) $ 205,455 Less: Preferred dividends and distributions on preferred operating partnership units ) - ) - Real estate depreciation and amortization, including joint venture impact 80,658 55,556 352,000 200,584 Impairment loss 138,120 - 147,979 - Noncontrolling interest portion of depreciation and amortization ) - ) - Loss (gain) upon acquisition of controlling interests and on sale of interests in properties 985 ) ) ) Net (income) loss attributable to noncontrolling interest holders in properties (2 ) - 18 - FFO $ 104,477 $ 85,898 $ 375,271 $ 295,051 Adjusted Funds from Operations: FFO $ 104,477 $ 85,898 $ 375,271 $ 295,051 Add back: Spin-off costs - ) - 38,907 Add back: Glimcher merger and transaction costs 3,492 6,339 31,653 8,839 Add back: Bridge loan fee amortization - - 10,428 - Adjusted FFO $ 107,969 $ 91,213 $ 417,352 $ 342,797 Weighted average common shares outstanding 220,204 188,195 218,946 187,491 FFO per diluted share $ 0.47 $ 0.46 $ 1.71 $ 1.57 Total adjustments $ 0.02 $ 0.02 $ $ Adjusted FFO per diluted share $ 0.49 $ 0.48 $ 1.91 $ 1.83 Non-cash items included in FFO: Non-cash stock compensation expense - excluding expenses included in the merger costs above $ 2,858 $ 523 $ 10,115 $ 1,789 Straight-line adjustment as an increase to minimum rents (1) $ 1,061 $ ) $ 6,009 $ 301 Straight-line and fair market value adjustment recorded as an increase to ground lease expense (1) $ 637 $ 207 $ 2,201 $ 824 Fair value of debt amortized as a decrease to interest expense (1) $ 424 $ 463 $ 14,889 $ 1,971 Loan fee amortization - excluding bridge loan (1) $ 1,423 $ 1,044 $ 5,030 $ 3,028 Mark-to-market/inducement adjustment as an increase to base rents (1) $ 5,765 $ 214 $ 20,580 $ 557 Non-real estate depreciation (1) $ 1,173 $ - $ 4,010 $ - (1) includes the pro-rata share of the joint venture properties SUPPLEMENTAL INFORMATION|5 NET OPERATING INCOME GROWTH FOR COMPARABLE PROPERTIES WP Glimcher Inc. Including Pro-Rata Share of Unconsolidated Properties (dollars in thousands) Three Months Ended December 31, Twelve Months Ended December 31, Variance $ Variance % Variance $ Variance % Comparable Core Property Net Operating Income (Comp NOI) Revenue: Minimum rent $ 154,455 $ 152,693 $ 1,762 % $ 605,549 $ 600,764 $ 4,785 % Overage rent 6,401 6,236 165 % 14,936 13,518 1,418 % Tenant reimbursements 64,193 65,265 ) -1.6 % 265,721 268,355 ) -1.0 % Other 3,289 2,858 431 % 9,452 8,340 1,112 % Total revenue 228,338 227,052 1,286 % 895,658 890,977 4,681 % Expenses: Recoverable ) ) ) % ) ) ) % Property operating ) ) ) % ) ) ) % Ground rent ) ) ) % ) ) ) % Total operating expenses ) ) ) % ) ) ) % Comp NOI - Excluding non core properties $ 154,924 $ 155,769 $ ) -0.5 % $ 596,758 $ 595,297 $ 1,461 % Comp NOI - Core malls* $ 121,752 $ 122,701 $ ) -0.8 % $ 465,562 $ 467,940 $ ) -0.5 % Comp NOI - Community centers* $ 33,172 $ 33,068 $ 104 % $ 131,196 $ 127,357 $ 3,839 % * Without the impact of real estate tax appeals in Q4 2014 , NOI growth would have been 0.4% and 2.5% at the Core Malls and Community Centers, respectively. Reconciliation of Comp NOI to Operating (Loss) Income Operating (loss) income $ ) $ 53,794 $ ) $ 33,741 $ 177,161 $ ) Depreciation and amortization 71,824 55,327 16,497 332,469 197,890 134,579 General and administrative 13,598 5,959 7,639 47,933 12,219 35,714 Merger and transaction costs 3,492 6,339 ) 31,653 47,746 ) Impairment loss 138,120 - 138,120 147,979 - 147,979 Fee income ) - ) Management fee allocation 6,737 3,102 3,635 23,449 12,822 10,627 Adjustment to include Glimcher NOI from prior to merger (2) - 27,208 ) 7,843 119,772 ) Pro-rata share of unconsolidated joint ventures on comp NOI 12,549 11,848 701 29,178 39,846 ) Non-comparable properties (1) 43 374 ) ) 20,512 ) NOI from sold properties 27 18 9 ) ) 204 Termination income and outparcel sales ) Straight-line rents ) 164 ) Ground lease adjustments for straight-line and fair market value 96 430 ) 1,301 1,047 254 Fair value adjustments to base rents ) Less: non-core properties (3) ) ) 1,246 ) ) 4,451 Comparable NOI - core portfolio $ 154,924 $ 155,769 $ ) $ 596,758 $ 595,297 $ 1,461 Comparable NOI percentage change - core portfolio -0.5 % % Comparable NOI - total portfolio (including non-core) $ 161,202 $ 163,293 $ ) $ 621,097 $ 624,087 $ ) Comparable NOI percentage change - total portfolio -1.3 % -0.5 % (1) NOI excluded from comparable NOI relates to properties not owned and operating in all periods reported. The assets acquired as part of the Glimcher merger are included in Comp NOI; as described in note 2 below. (2) Represents an adjustment to add the historical NOI amounts from the 23 properties acquired in the Merger for periods prior to the January 15, 2015 Merger date. This adjustment is included to provide comparability across the periods presented. (3) NOI from seven non-core malls was excluded from Comp NOI for the company's core properties. SUPPLEMENTAL INFORMATION|6 STATEMENTS OF OPERATIONS INCLUDING PROPORTIONATE SHARE OF UNCONSOLIDATED PROPERTIES WP Glimcher Inc. (Unaudited, dollars in thousands) Three Months Ended December 31, 2015 Twelve Months Ended December 31, 2015 As Reported WPG's Share of Unconsolidated Entities Total As Reported WPG's Share of Unconsolidated Entities Total Revenue: Minimum rent $ 156,057 $ 14,715 $ 170,772 $ 628,505 $ 32,801 $ 661,306 Overage rent 5,902 980 6,882 14,040 1,708 15,748 Tenant reimbursements 60,888 6,145 67,033 259,720 14,251 273,971 Other 6,530 529 7,059 19,391 897 20,288 Total revenue 229,377 22,369 251,746 921,656 49,657 971,313 Expenses: Property operating ) Real estate taxes ) Repairs and maintenance ) Advertising and promotion ) Total recoverable expenses ) Depreciation and amortization ) Provision for credit losses ) General and administrative ) 15 ) ) 7 ) Merger and transaction costs ) - ) ) - ) Ground rent and other costs ) Impairment loss ) - ) ) - ) Total operating expenses ) Operating (Loss) Income ) 4,045 ) 33,741 7,096 40,837 Interest expense, net ) Income and other taxes 211 ) 75 ) ) ) Income (loss) of unconsolidated real estate entities, net 404 ) - ) 1,247 - (Loss) gain on sale of interests in properties ) - ) 4,162 - 4,162 Net loss ) - ) ) - ) Net loss attributable to noncontrolling interests ) - ) ) - ) Net loss attributable to the Company ) - ) ) - ) Less: Preferred share dividends ) - ) ) - ) Net loss attributable to common shareholders $ ) $ - $ ) $ ) $ - $ ) SUPPLEMENTAL INFORMATION|7 BALANCE SHEET INCLUDING PROPORTIONATE SHARE OF UNCONSOLIDATED PROPERTIES WP Glimcher Inc. (Unaudited, dollars in thousands) December 31, 2015 As Reported WPG's Share of Unconsolidated Entities December 31, 2015 Total Share Assets: Investment properties at cost $ $ $ Construction in progress 28,320 6,656,200 Less: accumulated depreciation 2,225,750 46,273 2,272,023 4,430,450 847,152 5,277,602 Cash and cash equivalents 116,253 12,954 129,207 Tenant receivables and accrued revenue, net (see components on page 3) 91,603 14,832 106,435 Real estate assets held-for-sale 30,000 - 30,000 Investment in and advances to unconsolidated entities, at equity 488,071 - 488,071 Deferred costs and other assets (see components on page 3) 323,107 79,113 402,220 Total assets $ 5,479,484 $ $ Liabilities: Mortgage notes payable $ 1,799,786 $ 425,560 $ 2,225,346 Notes payable 249,940 - 249,940 Unsecured term loans 1,340,000 - 1,340,000 Revolving credit facility 278,750 - 278,750 Accounts payable, accrued expenses, intangibles, and deferred revenues (see components on page 3) 365,604 67,688 433,292 Distributions payable 2,992 - 2,992 Cash distributions and losses in partnerships and joint ventures, at equity 15,399 - 15,399 Other liabilities 13,508 82 13,590 Total liabilities 4,065,979 493,330 4,559,309 Redeemable noncontrolling interests 6,132 - 6,132 Equity: Stockholders' equity Series H Cumulative Redeemable Preferred Stock 104,251 - 104,251 Series I Cumulative Redeemable Preferred Stock 98,325 - 98,325 Common stock 19 - 19 Capital in excess of par value 1,225,926 Accumulated (deficit) earnings ) - ) Accumulated other comprehensive income 1,716 - 1,716 Total stockholders' equity 1,215,994 Noncontrolling interests 191,379 - 191,379 Total equity 1,407,373 Total liabilities, redeemable noncontrolling interests and equity $ 5,479,484 $ $ SUPPLEMENTAL INFORMATION|8 SUMMARY OF DEBT WP Glimcher Inc. (dollars in thousands) Total Debt as of 12/31/2015 Total Debt, Including WPG Share of Unconsolidated Entities as of 12/31/2015 Total Debt as of 12/31/2014 Total Debt, Including WPG Share of Unconsolidated Entities as of 12/31/2014 Schedule of Maturities by Year Mortgage Debt Maturities Weighted Avg. Interest Rate Unsecured Maturities Weighted Avg. Interest Rate Total Debt Maturities Weighted Avg. Interest Rate Consolidated debt: Our Share of debt (1): Mortgage debt Fixed $ 1,596,003 $ 1,596,003 $ 1,431,516 $ 1,431,516 $ 346,595 6.5% $ 346,595 6.5% Variable 186,100 186,100 - - 202,205 4.2% 202,205 4.2% Fair value debt adjustments 17,683 17,683 3,598 3,598 22,338 5.6% 22,338 5.6% Total mortgage debt 1,799,786 1,799,786 1,435,114 1,435,114 154,054 6.1% $ 778,750 1.8% 932,804 2.5% 199,426 4.2% 749,940 3.0% 949,366 3.2% Unsecured debt 359,233 4.9% 359,233 4.9% Credit facility 278,750 278,750 413,750 413,750 137,604 4.4% 137,604 4.4% Term loans 1,340,000 1,340,000 500,000 500,000 21,470 5.0% 340,000 3.5% 361,470 3.6% Bonds payable 249,940 249,940 - - 361,314 4.7% 361,314 4.7% Total unsecured debt 1,868,690 1,868,690 913,750 913,750 > 10 Years 394,358 3.8% 394,358 3.8% Fair value debt adjustments 26,749 26,749 Total consolidated debt $ 3,668,476 $ 3,668,476 $ 2,348,864 $ 2,348,864 Total debt $ 2,225,346 4.9% $ 1,868,690 2.6% $ 4,094,036 3.8% Unconsolidated debt: Mortgage loans payable $ 893,303 $ 416,494 $ 57,346 $ 6,314 Fair value debt adjustments 17,776 9,066 - - (1) Includes pro-rata share of unconsolidated debt Total unconsolidated debt $ 911,079 $ 425,560 $ 57,346 $ 6,314 Total debt: $ 4,579,555 $ 4,094,036 $ 2,406,210 $ 2,355,178 % of Total Debt as of 12/31/15 Our Share of Total Debt as of 12/31/15 Weighted Avg. Interest Rate WeightedAvg. Years to Maturity Consolidated debt: Fixed 74% $ 2,703,626 4.5% Variable 26% 964,850 1.9% Total Consolidated 100% $ 3,668,476 3.8% Unconsolidated debt Fixed 100% $ 425,560 4.1% Variable 0% - Total Unconsolidated 100% $ 425,560 4.1% Total debt Fixed 76% $ 3,129,186 4.4% Variable 24% 964,850 1.9% Total debt 100% $ 4,094,036 3.8% SUPPLEMENTAL INFORMATION|9 EBITDA AND KEY BALANCE SHEET METRICS WP Glimcher Inc. (dollars in thousands) Three Months Ended December 31, Twelve Months Ended December 31, Calculation of EBITDA: Net (loss) income $ ) $ 40,851 $ ) $ 205,455 Interest expense, net 34,135 22,639 139,929 82,452 Income and other taxes ) 940 849 1,215 Depreciation and amortization 71,824 55,327 332,469 197,890 Impairment loss 138,120 - 147,979 - EBITDA 132,262 119,757 517,104 487,012 Adjustments related to pro-rata share of unconsolidated entities, net 13,125 328 31,077 3,920 Merger and transaction costs 3,492 6,339 31,653 8,839 Spin-off costs - ) - 38,907 Loss (gain) upon acquisition of controlling interests and on sale of interests in properties 985 ) ) ) Adjusted EBITDA $ 149,864 $ 114,891 $ 575,672 $ 427,690 As of December 31, 2015 Ratio Key Balance Sheet Metrics: Total indebtedness to Total assets % Secured indebtedness to Total assets % Consolidated EBITDA / Annual service charge x Total unencumbered assets / Total unsecured indebtedness % Note: Balance sheet metrics above are based upon the bond covenants definitions using the trailing 12 months of EBITDA for all properties including the Glimcher assets. SUPPLEMENTAL INFORMATION|10 KEY GUIDANCE ASSUMPTIONS WP Glimcher Inc. 2016 Guidance Year 2016 Guidance Earnings Expectations: FFO per share - diluted (1) $1.76 to $1.82 FFO per share - diluted - first quarter $0.41 to $0.43 Underlying Assumptions to 2016 Guidance (1): Comparable NOI growth (2) (pro-rata) for core properties- fiscal year 2016 1.5% to 2.0% Comparable NOI growth (2) (pro-rata) for core properties- Q1 2016 1.0% to 1.5% General and administrative expenses $46-$48 million Fair value of debt amortized as a decrease to interest expense (3) ~$7 million Mark-to-market adjustment as an increase to base rents (3) ~$12 million Acquisitions None Assumed property sales 2 to 3 Assumed lender transitions 3 to 4 Redevelopment spend (3) $150 to $200 million (1) Guidance excludes gain from debt extinguishment (2) Excludes lease termination fees (3) Includes pro-rata share of joint venture properties SUPPLEMENTAL INFORMATION|11 OPERATING METRICS WP Glimcher Inc. As of December 31, 2015 PORTFOLIO SUMMARY Property Leased Occupancy % Mall Sales Per Square Foot for 12 Months Ended Mall Occupancy Cost % % of Total Comp NOI for 12 Months Debt Balance WPG Share Count 12/31/15 12/31/14 12/31/15 12/31/14 12/31/15 12/31/14 Ended 12/31/15 (in thousands) Debt Yield Community Centers 52 96.0% 95.4% 21.1% $ 220,036 19.8% Tier 1 Malls 36 93.9% 94.3% $ 401 $ 379 12.3% 12.3% 51.3% $ 1,142,960 12.8% Tier 2 Malls-Encumbered 16 87.0% 88.2% $ 307 $ 294 13.4% 13.6% 14.9% $ 826,364 10.9% Tier 2 Malls-Unencumbered 10 91.5% 93.8% $ 307 $ 292 13.4% 13.9% 8.8% - - Core Malls Subtotal 62 91.8% 92.8% $ 365 $ 346 12.7% 12.7% 75.0% $ 1,969,324 12.0% Total Core Properties 93.4% 93.8% 96.1% $ 2,189,360 12.8% MALL TIERS TIER 1 TIER 2-ENCUMBERED TIER 2-UNENCUMBERED NON-CORE¹ Arbor Hills Anderson Mall Boynton Beach Mall Gulf View Square Arboretum, The Charlottesville Fashion Square Chautauqua Mall Knoxville Center Ashland Town Center Chesapeake Square Colonial Park Mall Richmond Town Square Bowie Town Center Lincolnwood Town Center Indian Mound Mall River Oaks Center Brunswick Square Merritt Square Mall Irving Mall Virginia Center Commons Clay Terrace Mesa Mall Maplewood Mall Cottonwood Mall Muncie Mall New Towne Mall SOLD NON-CORE 2 Dayton Mall Oak Court Mall Northwoods Mall Forest Mall Edison Mall Port Charlotte Town Center Rolling Oaks Mall Northlake Mall Grand Central Mall River Valley Mall Sunland Park Mall Great Lakes Mall Rushmore Mall Jefferson Valley Mall Seminole Towne Center Lima Mall Southern Hills Mall Lindale Mall Towne West Square Longview Mall Valle Vista Mall Malibu Lumber Yard West Ridge Mall Mall at Fairfield Commons, The Mall at Johnson City, The Markland Mall Melbourne Square Morgantown Mall Northtown Mall Oklahoma City Properties Orange Park Mall Paddock Mall Pearlridge Center Polaris Fashion Place Scottsdale Quarter Southern Park Mall The Outlet Collection | Seattle Town Center at Aurora Town Center Crossing & Plaza Waterford Lakes Town Center Weberstown Mall Westminster Mall WestShore Plaza Note: Properties acquired from Glimcher in January 2015 are included in each period reported. ¹Non-core assets represent 3.9% of total comp NOI as of 12/31/15. Mall sales, occupancy percent and occupancy cost at 12/31/15 including non-core is $355, 92.6% and 12.7%, respectively. 2 Property sold on January 29, 2016. SUPPLEMENTAL INFORMATION|12 LEASING RESULTS WP Glimcher Inc. Year-to-date through December 31, 2015 Number Square Feet Base Rent PSF Average Term Tenant Allow.$(000)s Tenant Allow. PSF of Leases New Renewal Total New Renewal Total New Renewal Total New Renewal New Renewal Core Malls 816 632,156 1,963,469 2,595,625 $ 23.46 $ 27.65 $ 26.58 4.0 4.7 $ 27,808 $ 15,586 $ 43.99 $ 7.94 Community Centers 190 288,058 369,172 657,230 $ 18.62 $ 21.75 $ 20.35 4.1 5.3 $ 6,406 $ 588 $ 22.24 $ 1.59 SubTotal 1,006 920,214 2,332,641 3,252,855 $ 21.89 $ 26.65 $ 25.24 4.0 4.8 $ 34,214 $ 16,174 $ 37.18 $ 6.93 Non-Core Properties 95 88,588 193,071 281,659 $ 15.81 $ 20.33 $ 19.31 2.1 2.7 $ 200 $ - $ 2.26 $ - Total 1,101 1,008,802 2,525,712 3,534,514 $ 21.60 $ 26.22 $ 24.86 3.8 4.6 $ 34,414 $ 16,174 $ 34.11 $ 6.40 Base Minimum Rent PSF As of December 31, Core Malls $ $ Community Centers $ $ Total Core Properties $ $ Total Portfolio (includes non-core properties) $ $ Note: The leasing results exclude mall anchor leases and office leases. SUPPLEMENTAL INFORMATION|13 RELEASING SPREADS WP Glimcher Inc. For the trailing 12 months ended December 31, 2015 Re-leasing Spread Square Footage of Openings New Rate PSF Prior Rate PSF $ % Community Centers : New 111,460 $ 21.08 $ 17.60 $ 3.48 % Renewal 256,488 $ 23.40 $ 19.61 $ 3.79 % All Deals 367,948 $ 22.70 $ 19.02 $ 3.68 % Core Malls : New 235,829 $ 31.38 $ 37.21 $ ) -15.7 % Renewal 1,252,361 $ 36.03 $ 35.51 $ 0.52 % All Deals 1,488,190 $ 35.29 $ 35.79 $ ) -1.4 % Total Core Portfolio: New 347,289 $ 28.07 $ 30.89 $ ) -9.1 % Renewal 1,508,849 $ 33.88 $ 32.61 $ 1.27 % All Deals 1,856,138 $ 32.79 $ 32.28 $ 0.51 % Note: The Company's seven non-core malls are excluded from these metrics. Spread including the non-core assets was 0.4%. SUPPLEMENTAL INFORMATION|14 TOP 10 TENANTS WP Glimcher Inc. As of December 31, 2015 Non-Anchor Stores (Ranked by Percent of Total Minimum Rents) Tenant Name Number of Stores GLA of Stores Percent of Total GLA in Portfolio Percent of Total Annualized Base Minimum Rent Signet Jewelers, Ltd. 0.3% 3.1% L Brands, Inc. 1.0% 2.6% Foot Locker, Inc. 0.7% 2.1% Ascena Retail Group Inc. 1.0% 1.8% Genesco Inc. 0.3% 1.3% Luxottica Group 0.4% 1.3% American Eagle Outfitters, Inc. 53 0.4% 1.2% The Gap, Inc. 42 0.7% 1.2% The Finish Line, Inc. 53 0.4% 1.2% Regal Entertainment Group 9 0.7% 0.8% Anchor Stores (Ranked by Total GLA) Tenant Name Number of Stores GLA of Stores Percent of Total GLA in Portfolio Percent of Total Annualized Base Minimum Rent Sears Holding Corporation (including Kmart) 58 11.8% 1.0% JCPenney Company, Inc. 48 8.9% 1.3% Macy's, Inc. 36 8.8% 0.5% Dillard's, Inc. 28 5.7% 0.1% The Bon-Ton Stores, Inc. 19 2.7% 0.9% Target Corporation 12 2.4% 0.0% Kohl's Corporation 15 1.9% 0.8% Belk, Inc. 13 1.6% 0.3% Dick's Sporting Goods, Inc. 16 1.4% 1.6% Burlington Stores, Inc. 10 1.2% 0.8% SUPPLEMENTAL INFORMATION|15 LEASE EXPIRATIONS (1) WP Glimcher Inc. As of December 31, 2015 In-line Stores and Freestanding Number of Leases Expiring Square Feet Average Base Minimum Rent PSF Percentage of Gross Annual Rental Revenues (2) Year Month To Month Leases 231 450,316 1.9% 838 2,439,389 9.1% 972 3,133,402 11.5% 801 2,375,349 9.4% 595 2,064,185 8.0% 528 1,971,380 7.4% 304 1,441,031 4.8% 263 1,117,051 4.2% 299 1,409,317 5.0% 235 923,916 3.7% 216 979,819 3.7% 2026 and Thereafter 118 742,665 2.5% Specialty Leasing Agreements w/ terms in excess of 11 months 941 2,137,996 4.3% Anchors Number of Leases Expiring Square Feet Average Base Minimum Rent PSF Percentage of Gross Annual Rental Revenues (2) Year Month To Month Leases - - 0.0% 18 714,578 0.8% 33 2,347,617 1.6% 46 2,612,262 2.7% 34 2,167,505 1.9% 59 3,052,701 3.3% 48 3,269,708 3.2% 19 1,088,482 1.1% 26 1,293,321 1.6% 16 851,919 0.9% 14 696,671 1.4% 2026 and Thereafter 44 4,823,839 5.9% (1) Does not consider the impact of renewal options that may be contained in leases. (2) Gross annual rental revenues represents 2015 consolidated and joint venture combined base rental revenue for the porfolio. SUPPLEMENTAL INFORMATION|16 CAPITAL EXPENDITURES WP Glimcher Inc. (dollars in thousands) Three Months Ended December 31, 2015 Unconsolidated Joint Venture Proportionate Share Total Three Months Ended December 31, 2015 Three Months Ended December 31, 2014 Unconsolidated Joint Venture Proportionate Share Total Three Months Ended December 31, 2014 New Developments $ 337 $ - $ 337 $ 80 $ - $ 80 Redevelopments, Renovations, and Expansions $ 20,456 $ 7,809 $ 28,265 $ 15,989 $ - $ 15,989 Deferred Leasing Costs $ 5,011 $ 91 $ 5,102 $ 4,053 $ 25 $ 4,078 Property Capital Expenditures: Non-anchor stores tenant improvements and allowances $ 7,458 $ 594 $ 8,052 $ 9,803 $ 32 $ 9,835 Operational capital expenditures 14,054 578 14,632 17,643 - 17,643 Total Property Capital Expenditures $ 21,512 $ 1,172 $ 22,684 $ 27,446 $ 32 $ 27,478 Twelve Months Ended December 31, 2015 Unconsolidated Joint Venture Proportionate Share Total Twelve Months Ended December 31, 2015 Twelve Months Ended December 31, 2014 Unconsolidated Joint Venture Proportionate Share Total Twelve Months Ended December 31, 2014 New Developments $ 2,865 $ - $ 2,865 $ 1,087 $ - $ 1,087 Redevelopments, Renovations, and Expansions $ 84,083 $ 15,723 $ 99,806 $ 68,727 $ - $ 68,727 Deferred Leasing Costs $ 16,666 $ 578 $ 17,244 $ 16,050 $ 117 $ 16,167 Property Capital Expenditures: Non-anchor stores tenant improvements and allowances $ 35,939 $ 1,819 $ 37,758 $ 56,092 $ 531 $ 56,623 Operational capital expenditures 30,637 815 31,452 34,303 80 34,383 Total Property Capital Expenditures $ 66,576 $ 2,634 $ 69,210 $ 90,395 $ 611 $ 91,006 Note: Properties acquired from Glimcher in January 2015 are included in all periods presented. SUPPLEMENTAL INFORMATION|17 REDEVELOPMENT PROJECTS WP Glimcher Inc. As of December 31, 2015 (dollars in thousands) Projects under construction or approved for construction with an estimated investment of $5 million or more Property Name City St Opportunity Ownership % Estimated Total Costs (1) Estimated Project Yield (1) (2) Estimated Completion (1) Arboretum, The Austin TX Exterior renovation and pedestrian walkway 100% $4,000 - $5,000 7% - 8% 2016 1Q Fairfield Town Center Houston TX Multi-phase retail development (approved phases) 100% $50,000 - $60,000 7% - 9% 2016/2017 Gateway Center Austin TX New Saks Fifth Avenue OFF 5TH 100% $7,000 - $9,000 8% - 9% 2016 1Q Jefferson Valley Mall Yorktown Hts NY New Dick's Sporting Goods and interior/exterior renovation 100% $32,000 - $36,000 7% - 8% 2016 4Q Lincoln Crossing O'Fallon IL Academy Sports expansion 100% $6,000 - $8,000 9% - 11% 2017 2Q Lindale Mall Cedar Rapids IA New national retailers 100% $3,000 - $5,000 9% - 11% 2016 4Q Longview Mall Longview TX New Dick's Sporting Goods, H&M and interior/exterior renovation 100% $14,000 - $16,000 8% - 10% 2016 4Q New Towne Mall New Philadelphia OH Re-tenant Sears anchor space with national retailer 100% $6,000 - $7,000 7% - 8% 2016 4Q Scottsdale Quarter - Phase III Scottsdale AZ New ground-level retail in existing residential building; New retail and office tenants in new mixed-use building 51% $53,800 - $63,800 7% - 8% 2016 4Q Town Center Plaza Leawood KS New building with Restoration Hardware 51% $18,000 - $22,000 7% - 8% 2016 3Q Westminster Mall Westminster CA New Sky Zone, Luxe Buffet and additional restaurant 100% $6,000 - $7,000 11% - 13% 2016 4Q Estimated total costs, project yield, and completion are subject to adjustment as a result of changes (some of which are not under the direct control of the company) that are inherent in the development process.Project costs exclude the allocation of internal costs such as labor, interest, and taxes. The project yield excludes any NOI benefit to the property that is indirectly related to the redevelopment, although each project does benefit other aspects of the mall. SUPPLEMENTAL INFORMATION|18 PROPERTY INFORMATION WP Glimcher Inc. As of December 31, 2015 Debt Information Indebtedness Property Name St City (Major Metropolitan Area) Financial Interest (1) Total Center Square Feet Total WPG Owned Square Feet Total Tenant Owned Square Feet Maturity Date (2) Interest Rate Type Total WP Glimcher Share Malls Anderson Mall SC Anderson 100% 671,074 12/01/22 4.61% Fixed $ 19,446 $ 19,446 Arbor Hills MI Ann Arbor 93% 87,395 0 01/01/26 4.27% Fixed $ 25,499 $ 23,620 Arboretum, The TX Austin 100% 194,956 0 Ashland Town Center KY Ashland 100% 435,282 07/06/21 4.90% Fixed $ 39,184 $ 39,184 Bowie Town Center MD Bowie (Wash, D.C.) 100% 578,255 Boynton Beach Mall FL Boynton Beach (Miami) 100% 1,102,240 Brunswick Square NJ East Brunswick (New York) 100% 760,618 03/01/24 4.80% Fixed $ 74,912 $ 74,912 Charlottesville Fashion Square VA Charlottesville 100% 576,707 04/01/24 4.54% Fixed $ 48,638 $ 48,638 Chautauqua Mall NY Lakewood 100% 427,600 Chesapeake Square VA Chesapeake (VA Beach) 100% 760,597 02/01/17 5.84% Fixed $ 62,605 $ 62,605 Clay Terrace IN Carmel (Indianapolis) 100% 575,877 Colonial Park Mall PA Harrisburg 100% 739,066 Cottonwood Mall NM Albuquerque 100% 1,051,450 04/06/24 4.82% Fixed $ 102,417 $ 102,417 Dayton Mall OH Dayton 100% 1,443,929 09/01/22 4.57% Fixed $ 82,000 $ 82,000 Edison Mall FL Fort Myers 100% 1,055,080 Forest Mall (3) (4) WI Fond Du Lac 100% 500,899 Grand Central Mall WV Parkersburg 100% 848,366 07/06/20 6.05% Fixed $ 41,850 $ 41,850 Great Lakes Mall OH Mentor (Cleveland) 100% 1,287,851 Gulf View Square (3) FL Port Richey (Tampa) 100% 756,088 Indian Mound Mall OH Newark 100% 556,817 Irving Mall TX Irving (Dallas) 100% 1,053,599 Jefferson Valley Mall NY Yorktown Heights (New York) 100% 543,938 Knoxville Center (3) TN Knoxville 100% 960,809 Lima Mall OH Lima 100% 743,186 Lincolnwood Town Center IL Lincolnwood (Chicago) 100% 423,080 0 04/01/21 4.26% Fixed $ 51,478 $ 51,478 Lindale Mall IA Cedar Rapids 100% 713,131 Longview Mall TX Longview 100% 642,629 Malibu Lumber Yard CA Malibu 100% 31,479 0 Mall at Fairfield Commons, The OH Beavercreek 100% 1,013,634 Mall at Johnson City, The TN Johnson City 51% 571,852 05/06/20 6.77% Fixed $ 51,537 $ 26,284 Maplewood Mall MN St. Paul (Minneapolis) 100% 908,001 Markland Mall IN Kokomo 100% 418,019 Melbourne Square FL Melbourne 100% 724,748 Merritt Square Mall FL Merritt Island 100% 811,410 09/01/15 10.35% Fixed $ 52,914 $ 52,914 Mesa Mall CO Grand Junction 100% 873,831 06/01/16 5.79% Fixed $ 87,250 $ 87,250 Morgantown Mall WV Morgantown 100% 555,148 0 Muncie Mall IN Muncie 100% 636,565 04/01/21 4.19% Fixed $ 35,924 $ 35,924 New Towne Mall OH New Philadelphia 100% 509,536 0 Northlake Mall (3) (4) GA Atlanta 100% 962,949 386,400 Northtown Mall MN Blaine 100% 606,210 0 Northwoods Mall IL Peoria 100% 691,392 Oak Court Mall TN Memphis 100% 849,068 04/01/21 4.76% Fixed $ 39,005 $ 39,005 Oklahoma City Properties OK Oklahoma City 99% 288,088 0 Orange Park Mall FL Orange Park (Jacksonville) 100% 959,405 Paddock Mall FL Ocala 100% 549,857 Pearlridge Center HI Aiea 51% 1,139,963 0 06/01/25 3.53% Fixed $ 225,000 $ 114,750 Polaris Fashion Place OH Columbus 51% 1,571,184 03/01/25 3.90% Fixed $ 225,000 $ 114,750 Port Charlotte Town Center FL Port Charlotte 100% 764,673 11/01/20 5.30% Fixed $ 44,792 $ 44,792 SUPPLEMENTAL INFORMATION|19 PROPERTY INFORMATION WP Glimcher Inc. As of December 31, 2015 Debt Information Indebtedness Property Name St City (Major Metropolitan Area) Financial Interest (1) Total Center Square Feet Total WPG Owned Square Feet Total Tenant Owned Square Feet Maturity Date (2) Interest Rate Type Total WP Glimcher Share Malls Richmond Town Square (3) OH Richmond Heights (Cleveland) 100% 1,011,763 River Oaks Center (3) IL Calumet City (Chicago) 100% 1,192,571 688,312 River Valley Mall OH Lancaster 100% 521,578 0 01/11/16 5.65% Fixed $ 44,931 $ 44,931 Rolling Oaks Mall TX San Antonio 100% 882,347 286,039 Rushmore Mall SD Rapid City 100% 829,230 02/01/19 5.79% Fixed $ 94,000 $ Scottsdale Quarter AZ Scottsdale 51% 596,487 596,487 0 06/01/25 3.53% Fixed $ 165,000 $ Seminole Towne Center FL Sanford (Orlando) 25% 1,103,520 05/06/21 5.97% Fixed $ $ Southern Hills Mall IA Sioux City 100% 795,074 551,127 06/01/16 5.79% Fixed $ $ Southern Park Mall OH Youngstown 100% 1,204,485 Sunland Park Mall TX El Paso 100% 922,167 327,230 Outlet Collection | Seattle, The WA Seattle 100% 929,635 0 01/14/20 1.92% Variable $ $ Town Center at Aurora CO Aurora (Denver) 100% 1,082,833 342,892 04/01/21 4.19% Fixed $ $ Town Center Crossing & Plaza KS Leawood 51% 621,316 02/01/27 4.25% Fixed $ $ 02/01/27 5.00% Fixed $ $ Towne West Square KS Wichita 100% 936,978 440,445 06/01/21 5.61% Fixed $ $ Valle Vista Mall TX Harlingen 100% 650,504 05/10/17 5.35% Fixed $ $ Virginia Center Commons (3) VA Glen Allen 100% 785,079 444,171 Waterford Lakes Town Center FL Orlando 100% 966,090 Weberstown Mall CA Stockton 100% 856,827 283,503 06/08/16 5.90% Fixed $ $ West Ridge Mall KS Topeka 100% 995,637 03/06/24 4.84% Fixed $ $ Westminster Mall CA Westminster (Los Angeles) 100% 1,203,441 430,750 04/01/24 4.65% Fixed $ $ WestShore Plaza FL Tampa 100% 1,076,507 848,045 10/01/17 2.80% Variable $ $ Malls Total 54,091,600 33,494,931 20,596,669 $ 2,393,349 $ 1,969,324 Community Centers Bloomingdale Court IL Bloomingdale (Chicago) 100% 696,640 Bowie Town Center Strip MD Bowie (Wash, D.C.) 100% 106,589 Canyon View Marketplace CO Grand Junction 100% 43,053 0 11/06/23 5.47% Fixed $ 5,470 $ Charles Towne Square SC Charleston 100% 71,794 0 Chesapeake Center VA Chesapeake (Virginia Beach) 100% 305,853 Concord Mills Marketplace NC Concord (Charlotte) 100% 230,683 11/01/23 4.82% Fixed $ $ Countryside Plaza IL Countryside (Chicago) 100% 403,756 Dare Centre NC Kill Devil Hills 100% 168,673 DeKalb Plaza PA King of Prussia (Philadelphia) 100% 101,911 Empire East SD Sioux Falls 100% 301,438 Fairfax Court VA Fairfax (Wash, D.C.) 100% 249,488 Fairfield Town Center TX Houston 100% 108,000 0 Forest Plaza IL Rockford 100% 434,838 10/10/19 7.50% Fixed $ $ 16,970 Gaitway Plaza FL Ocala 99% 208,039 Gateway Centers TX Austin 100% 512,339 Greenwood Plus IN Greenwood (Indianapolis) 100% 155,319 Henderson Square (5) PA King of Prussia (Philadelphia) 100% 107,371 01/01/18 4.43% Fixed $ $ 12,591 Keystone Shoppes IN Indianapolis 100% 29,125 0 Lake Plaza IL Waukegan (Chicago) 100% 215,568 Lake View Plaza IL Orland Park (Chicago) 100% 367,370 Lakeline Plaza TX Cedar Park (Austin) 100% 387,240 10/10/19 7.50% Fixed $ 15,898 $ 15,898 Lima Center OH Lima 100% 233,878 SUPPLEMENTAL INFORMATION|20 PROPERTY INFORMATION WP Glimcher Inc. As of December 31, 2015 Debt Information Indebtedness Property Name St City (Major Metropolitan Area) Financial Interest (1) Total Center Square Feet Total WPG Owned Square Feet Total Tenant Owned Square Feet Maturity Date (2) Interest Rate Type Total WP Glimcher Share Community Centers Lincoln Crossing IL O'Fallon (St. Louis) 100% 243,326 MacGregor Village NC Cary 100% 146,774 0 Mall of Georgia Crossing GA Buford (Atlanta) 100% 440,774 317,639 10/06/22 4.28% Fixed $ $ Markland Plaza IN Kokomo 100% 90,527 Martinsville Plaza VA Martinsville 100% 102,105 94,760 Matteson Plaza IL Matteson (Chicago) 100% 272,336 Morgantown Commons WV Morgantown 100% 230,843 230,843 0 Muncie Towne Plaza IN Muncie 100% 172,617 0 10/10/19 7.50% Fixed $ $ North Ridge Shopping Center NC Raleigh 100% 169,678 164,278 12/01/22 3.41% Fixed $ $ Northwood Plaza IN Fort Wayne 100% 208,076 Palms Crossing TX McAllen 100% 405,925 372,088 08/01/21 5.49% Fixed $ $ Plaza at Buckland Hills, The CT Manchester 100% 321,885 Richardson Square TX Richardson (Dallas) 100% 516,098 40,187 Rockaway Commons NJ Rockaway (New York) 100% 238,270 Rockaway Town Plaza NJ Rockaway (New York) 100% 374,408 73,132 Royal Eagle Plaza FL Coral Springs (Miami) 100% 202,952 Shops at Arbor Walk, The TX Austin 100% 458,469 280,315 08/01/21 5.49% Fixed $ $ Shops at North East Mall, The TX Hurst (Dallas) 100% 365,039 0 St. Charles Towne Plaza MD Waldorf (Wash, D.C.) 100% 391,597 330,047 Tippecanoe Plaza IN Lafayette 100% 90,522 University Center IN Mishawaka 100% 150,441 University Town Plaza FL Pensacola 100% 565,538 Village Park Plaza IN Carmel (Indianapolis) 100% 575,547 290,008 Washington Plaza IN Indianapolis 100% 50,107 0 West Ridge Plaza KS Topeka 100% 254,464 99,971 03/06/24 4.84% Fixed $ $ West Town Corners FL Altamonte Springs (Orlando) 100% 385,403 Westland Park Plaza FL Orange Park (Jacksonville) 100% 163,259 163,259 0 White Oaks Plaza IL Springfield 100% 394,652 10/10/19 7.50% Fixed $ $ 13,219 Whitehall Mall PA Whitehall 100% 613,731 598,857 11/01/18 7.00% Fixed $ $ 9,747 Wolf Ranch TX Georgetown (Austin) 100% 627,284 Community Centers Total 14,661,612 9,973,203 4,688,409 $ 220,036 $ 220,036 Total 68,753,212 43,468,134 25,285,078 $ 2,613,385 $ 2,189,360 Footnotes : (1) Direct and indirect interests in some joint venture properties are subject to preferences on distributions and/or capital allocation in favor of other partners. (2) Assumes full exercise of extension options. (3) Non-core property. (4) Non-core properties sold on January 29, 2016. (5) The interest rate changes to 3.17% effective January 1, 2016. SUPPLEMENTAL INFORMATION|21 GLOSSARY OF TERMS - Average rent PSF Average base minimum rent charge in effect for the reporting period for all tenants that qualify to be included in the occupancy as defined below. - EBITDA Net income (loss) attributable to the company before interest, depreciation and amortization, gains/losses on sale of operating properties, impairment charges, income taxes and unrealized remeasurement adjustment of derivative instrument. - Funds from operations (FFO) Funds From Operations ("FFO") is a supplemental non-GAAP measure utilized to evaluate the operating performance of real estate companies. The National Association of Real Estate Investment Trusts ("NAREIT") defines FFO as net income (loss) attributable to common shareholders computed in accordance with generally accepted accounting principles ("GAAP"), excluding (i) gains or losses from sales of operating real estate assets and (ii) extraordinary items, plus (iii) depreciation and amortization of operating properties and (iv) impairment of depreciable real estate and in substance real estate equity investments and (v) after adjustments for unconsolidated partnerships and joint ventures calculated to reflect funds from operations on the same basis. - Funds from operations, as adjusted (AFFO) AFFO is calculated by adjusting FFO as defined above for non-recurring items such as merger costs, non-recurring debt fee amortization charges and similar items. - Gross leasable area (GLA) Measure of the total amount of leasable space in a property. - Net operating income (NOI) Revenues from all rental property less operating and maintenance expenses, real estate taxes and rent expense including the company's pro-rata share of real estate joint ventures. Excludes non-recurring items such as termination income and sales from outparcels. - Occupancy Occupancy is the percentage of total owned square footage (GLA) which is leased as of the last day of the reporting period. For malls, all company owned space except for mall anchors, mall majors, office and mall outlots are included in the calculation. For community lifestyle centers, all owned GLA other than office are included in the calculation. - Occupancy cost Percent of tenant's total occupancy cost (rent and reimbursement of CAM, tax and insurance) to tenant sales for mall stores of 10,000 sf or less. - Re-leasing spread Re-leasing Spread is a ‘‘same space’’ measure that compares initial rent for new deals on individual spaces to expiring rents for prior tenants. For Malls, majors, freestanding and office tenants are excluded. For Community Centers, office tenants are excluded. The new rent is the weighted average of the initial cash Total Rent PSF for spaces leased during the trailing 12-month period, and includes new leases and existing tenant renewals and relocations (including expansions and downsizings). The prior rent is the weighted average of the final cash Total Rent PSF as of the month the tenant terminates or closes. Total Rent PSF includes Base Minimum Rent, common area maintenance (CAM) and base percentage rent. It includes leasing activity on all spaces occupied by tenants as long as the opening and closing dates are within 24 months of one another. - Sales PSF Trailing twelve-month sales for in-line mall stores of 10,000 SF or less. Excludes freestanding stores and specialty tenants. SUPPLEMENTAL INFORMATION|22
